         Case 1:18-cv-10129-FDS Document 50 Filed 04/15/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



 UNION OF CONCERNED SCIENTISTS;
 and ELIZABETH ANNE SHEPPARD,

                       Plaintiffs,
                                                      Civil Action No. 18-cv-10129 (FDS)
 v.

 ANDREW WHEELER, in his official
 capacity as acting Administrator of the
 Environmental Protection Agency; and
 UNITED STATES ENVIRONMENTAL
 PROTECTION AGENCY,

                       Defendants.




                                     NOTICE OF APPEAL

       Notice is hereby given that Plaintiffs the Union of Concerned Scientists and Elizabeth Anne

Sheppard (collectively “Plaintiffs”), by their undersigned attorneys, hereby appeal to the United

States Court of Appeals for the First Circuit from the orders entered in this action on March 27,

2019 granting Defendants’ motion to dismiss for lack of subject matter jurisdiction and failure to

state a claim and dismissing the case (ECF Nos. 48, 49).




                                                1
         Case 1:18-cv-10129-FDS Document 50 Filed 04/15/19 Page 2 of 3




Dated: April 15, 2019                      Respectfully submitted,


                                           /s/ Lindsay C. Harrison
                                           Lindsay C. Harrison
                                           Samuel C. Birnbaum
                                           JENNER & BLOCK LLP
                                           1099 New York Ave., NW
                                           Suite 900
                                           Washington, DC 20001
                                           (202) 639-6000
                                           lharrison@jenner.com


                                           Justin Florence (MA Bar No. 667129)
                                           Benjamin L. Berwick (MA Bar No. 679207)
                                           The Protect Democracy Project
                                           10 Ware St.
                                           Cambridge, MA 02138
                                           (909) 326-2911
                                           justin.florence@protectdemocracy.org


                                           Jamila G. Benkato
                                           The Protect Democracy Project
                                           2020 Pennsylvania Ave., NW #163
                                           Washington, DC 20006
                                           (202) 751-4058
                                           jamila.benkato@protectdemocracy.org


                                           Counsel for Plaintiffs




                                       2
         Case 1:18-cv-10129-FDS Document 50 Filed 04/15/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on April 15, 2019, the foregoing was electronically filed through this Court’s

CM/ECF system, which will send a notice of filing to all registered users.



                                                             /s/ Lindsay C. Harrison

                                                             Lindsay C. Harrison




                                                3
